Citation Nr: 0706787	
Decision Date: 03/07/07    Archive Date: 03/13/07	

DOCKET NO.  03-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether the appellant may be recognized as a veteran for the 
purpose of eligibility for Department of Veterans Affairs 
(VA) benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant's status as a veteran, including his alleged 
dates of service, are at issue.  The appellant has reported 
service with the United States Marine Corps (USMC) from 
January 1969 to March 1971, and from 1970 to 1973.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 2002 rating decision 
issued by the VA Regional Office (RO) in Louisville, 
Kentucky, which denied a series of claims for service-
connected disability on the basis that the appellant was not 
shown to have any verified military service.  In December 
2004, the appeal was remanded because the appellant had 
provided more specific information pertaining to his alleged 
military service which required another attempt for 
verification of such service.  All matters raised in this 
remand were addressed to the extent possible, and the case is 
now ready for appellate review.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board notes that the appellant had requested a Travel 
Board hearing prior to the Board's earlier remand of the 
appeal, but he failed to appear for such hearing of which he 
was properly notified in July 2004.  The appellant requested 
another travel board hearing, and again failed to appear for 
such hearing of which he was properly notified in August 
2006.  An RO Report of Contact indicates that the appellant 
was personally contacted the following month in September 
2006 at which time he reported that he did not want a 
hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Although multiple attempts to verify any military service 
for the appellant have been conducted, through multiple 
avenues, no military service of any kind has been verified 
for the appellant.


CONCLUSION OF LAW

The appellant may not be recognized as a veteran for VA 
benefit purposes.  38 U.S.C.A. §§ 101, 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.12a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The appellant in this case has been provided VCAA notice on a 
multitude of occasions commencing in May 2000, and May 2002, 
prior to the issuance of the initial adverse rating decision 
now on appeal from May 2002.  Although initial notification 
was directed at the evidence necessary to substantiate a 
claim for pension, subsequent notifications focused clearly 
upon the issue raised in this appeal which was verification 
of the appellant's claimed period of active military service.  
These notifications informed the appellant of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  

The Board remanded the appeal in December 2004 specifically 
for the purpose of again attempting to verify any period of 
active military service for the appellant.  Thereafter, the 
appellant was provided additional VCAA notifications in 
February 2005, and multiple other occasions, specifically 
indicating that VA could not verify any period of military 
service for the appellant.  On multiple occasions, VA 
notified the appellant of all of the different attempts to 
verify any military service performed by him through various 
means.  He was specifically requested to provide any 
documentary evidence objectively demonstrating any service 
with the US Armed Forces at any time.  Indeed, a substantial 
portion of the appellant's existing claims folder solely 
includes documentation of various attempts through the 
National Personnel Records Center (NPRC) in St. Louis, the 
Military Records and Research Branch (MMRB) in Frankfurt, 
Kentucky, the Departments of the Navy and Headquarters USMC, 
FBI military fingerprint cards, retired entry and separation 
chest files, Selective Service System registration, 
classification unit records, offices of the State Adjutant 
General in Kentucky and Indiana, Department of Labor Claims 
Control Center in Baton Rouge, Louisiana, and the Social 
Security Administration.  Multiple VCAA notices have 
requested the appellant to submit any evidence of his claimed 
military service which he may have in his own possession.  At 
this point, the Board finds, consistent with VCAA, that VA is 
no longer required to provide assistance to a claimant under 
this section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(2).  VA has made sufficient multiple 
search attempts that it now appears reasonably certain that 
such records do not exist or that further efforts to obtain 
these records would be futile.  38 U.S.C.A. § 5103A(b)(3).  

Under the circumstance, the Board finds that VA has satisfied 
the duties to notify and assist in VCAA.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the United 
States Armed Forces.  38 C.F.R. § 3.6.  "Armed Forces" means 
the United States Army, Navy, Marine Corps, Air Force or 
Coast Guard and includes Reserve components.  38 C.F.R. 
§ 3.1.  Entitlement to disability compensation is payable for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or a disease contracted in line 
of duty in the active military, naval or air service.  
38 U.S.C.A. § 1110.

The appellant in this case has no verified service with any 
branch of the US Armed Forces, so he fails to meet the 
threshold requirement of being a "veteran" for payment of any 
VA benefits.  In addition to the inability to verify any 
period of military service for the appellant through all 
known available sources, the Board also notes several 
anomalies presented in this case.  The appellant has often 
reported that he commenced active military duty in January 
1969.  With a reported birth date of February 1953, this 
would have meant that the appellant commenced active military 
service at age 15.  In his initial claim for VA benefits in 
April 2000, he reported that he entered active service in 
January 1969 in "Nam."  The appellant has consistently 
reported that he served as a "First Sergeant" in the USMC, 
but the rank of First Sergeant in the USMC is an E-8, an 
enlisted grade which would be difficult or impossible to 
attain at any time during an initial 3-year enlistment.  The 
appellant has reported service in Vietnam with the 164th 
Infantry, and a historical records search reveals the US 
164th Infantry was operational from 1885 through 1955, with 
final combat service performed at Guatalcanal during World 
War II in October 1942 (and this was a US Army unit).  
Finally, the appellant has reported serving with the USMC 
with a military occupational specialty (MOS) as "9958."  MOS 
9958 during the Vietnam Era was a material professional (MP) 
specialist, which is not a combat specialty consistent with 
the appellant's reported activities during service in 
Vietnam.


ORDER

The appellant may not be recognized as a veteran for VA 
benefit purposes.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


